Exhibits 99.1 LEASE By and Between SI 28, LLC, a California limited liability company (“Landlord”) and CUTERA, INC., a Delaware corporation (“Tenant”) (6530 Paseo Padre Parkway, Fremont, California) Dated For Reference Purposes: May 2, 2017 TABLE OF CONTENTS Page 1. PARTIES: 6 2. PREMISES: 6 3. USE: 7 A. Permitted Uses: 7 B. Uses Prohibited: 7 C. Advertisements and Signs: 7 D. Covenants, Conditions and Restrictions: 8 E. Sustainability Requirements: 8 4. TERM AND RENTAL: 9 A. Term; Base Monthly Rent: 9 B. Late Charge: 9 5. SECURITY DEPOSIT: 10 A. Amount and Purpose: 10 B. Requirements of Letter of Credit: 11 6. CONSTRUCTION: 12 A. Landlord Work: 12 B. Tenant Improvement Construction: 12 C. Tenant Improvement Costs: 13 D. Change Orders: 14 E. Force Majeure: 14 F. Tenant Delays: 14 G. Other Work by Tenant: 15 H. Construction Related Accessibility Standards Notice: 15 I. Move In Period: 15 7. SURRENDER: 16 A. Condition Upon Surrender: 16 B. Failure to Surrender: 16 8. ALTERATIONS & ADDITIONS: 17 A. General Provisions: 17 B. Free From Liens: 18 C. Compliance With Governmental Regulations: 18 D. Insurance Requirements: 19 -i- 9. MAINTENANCE OF PREMISES: 19 A. Landlord’s Obligations: 19 B. Tenant’s Obligations: 19 C. Obligations Regarding Reimbursable Operating Costs: 20 D. Reimbursable Operating Costs: 21 E. Tenant’s Allocable Share: 22 F. Waiver of Liability: 22 10. INSURANCE: 23 A. Tenant’s Use: 23 B. Landlord’s Insurance: 23 C. Tenant’s Insurance: 23 D. Waiver: 24 11. TAXES: 24 12. UTILITIES: 25 13. TOXIC WASTE AND ENVIRONMENTAL DAMAGE: 26 A. Use of Hazardous Materials: 26 B. Tenant’s Indemnity Regarding Hazardous Materials: 27 C. Notice of Release or Violation: 27 D. Remediation Obligations: 28 E. Environmental Monitoring: 28 14. TENANT’S DEFAULT 29 A. Events of Default 29 B. Remedies: 29 C. Right to Re-enter: 30 D. Continuation of Lease: 30 E. No Termination: 30 F. Non-Waiver: 30 G. Performance by Landlord: 31 H. Habitual Default: 31 I. Landlord Default: 31 15. LANDLORD’S LIABILITY: 32 A. Limitation on Landlord’s Liability: 32 B. Limitation on Tenant’s Recourse: 33 C. Indemnification of Landlord: 33 -ii- 16. DESTRUCTION OF PREMISES: 33 A. Landlord’s Obligation to Restore: 33 B. Limitations on Landlord’s Restoration Obligation: 34 17. CONDEMNATION: 34 18. ASSIGNMENT OR SUBLEASE: 35 A. Consent by Landlord: 35 B. Assignment or Subletting Consideration: 36 C. No Release: 36 D. Reorganization of Tenant: 36 E. Permitted Transfers 37 F. Effect of Default: 37 G. Conveyance by Landlord: 38 H. Successors and Assigns: 38 I. Sublease Requirements: 38 J. Other Transfers 39 19. OPTION TO EXTEND THE LEASE TERM: 39 A. Grant and Exercise of Option: 39 B. Determination of Fair Market Rental: 40 C. Resolution of a Disagreement over the Fair Market Rental: 40 D. Personal to Tenant: 41 20. GENERAL PROVISIONS: 41 A. Attorney’s Fees: 41 B. Authority of Parties: 41 C. Brokers: 41 D. Choice of Law: 41 E. ARBITRATION OF DISPUTES: 42 F. Entire Agreement: 43 G. Entry by Landlord: 43 H. Estoppel Certificates: 43 I. Exhibits: 44 J. Interest: 44 K. Modifications Required by Lender: 44 L. No Presumption Against Drafter: 44 M. Notices: 44 N. Property Management: 44 O. Rent: 45 -iii- P. Representations: 45 Q. Rights and Remedies: 45 R. Severability: 45 S. Submission of Lease: 45 T. Subordination: 45 U. Survival of Indemnities: 46 V. Time: 46 W. Transportation Demand Management Programs: 46 X. Waiver of Right to Jury Trial: 46 Y. General: 46 Z. Rooftop Rights 46 EXHIBIT “A” – Premises & Building 48 EXHIBIT “B” – Acceptance Agreement 49 EXHIBIT “C” – Preliminary Tenant Improvement Plans 50 EXHIBIT “D” – Tenant Improvement Plans and Specifications 52 SCHEDULE 13.A – List of Permitted Substances 53 -iv- Basic Lease Information Sheet 1. Date of Lease (for reference purposes only): May 2, 2017 2. Tenant: Cutera, Inc., a Delaware corporation 3. Tenant’s Address For Notices Prior to Occupancy: 3240 Bayshore Blvd., Brisbane, CA 94005 Attn: OfficeManager 4. Tenant’s Address For Notices After Occupancy: At the Premises Attn: Office Manager With a facsimile or email Copy to: Valence Law Group, PC Attn: Krista Kim Facsimile: (415) 358-4570 Email: krista@valencelaw.com 5. Tenant Billing Contact as of the Date of Lease and Prior to Occupancy at the Premises (After Occupancy to the Premises): Accounts Payable with a copy toRajesh Madan 3240 Bayshore Blvd., Brisbane, CA 94005 Phone: 415-657-5529 Email: ap@cutera.com and rmadan@cutera.com 6. Tenant Facility Contact as of the Date of Lease and Prior to Occupancy at the Premises (After Occupancy to the Premises): Bernie Schneider 3240 Bayshore Blvd., Brisbane, CA 94005 Phone: 415-657-5542 Email: bschneider@cutera.com 7. Landlord: SI 28, LLC, a California limited liability company 8. Landlord’s Address: c/o The Sobrato Organization, LLC 10600 North De Anza Boulevard, Suite200 Cupertino, CA 95014 9. Landlord’s Property Manager Contact as of the Date of Lease: Phyllis Yamasaki The Sobrato Organization, LLC 10600 North De Anza Boulevard, Suite200 Cupertino, CA 95014 Phone: (408) 796-6489 Email: PYamasaki@Sobrato.com 10. Premises: 6530 Paseo Padre Parkway Fremont, California 94555 (Section2) 1 11. Rentable Square Footage/Tenant’s Allocable Share: Rentable Square Footage: Approximately one hundred thousand one hundred three (100,103) square feet (Section2) Tenant’s Allocable Share of Reimbursable Operating Costs: Allocable Share of Reimbursable Operating Costs allocable to the Building – one hundred percent (100%) Allocable Share of Reimbursable Operating Costs allocable to the Project – thirty-four and forty-eight hundredths percent (34.48%) (Section9.E) 12. Estimated Commencement Date: December1, 2017, subject to the provisions of Section4.A (Section4.A) 13. Reimbursable Operating Costs and Management Fees: Payable commencing on the Commencement Date (Section4.A) 14. Estimated Expiration Date: January31, 2028 (Section4.A) 15. Term: Initial Term: Approximately one hundred twenty-two (122) months; provided that if the Commencement Date occurs on a day other than the first (1st) calendar day of the month, then the first (1st month) of the Lease Term shall be deemed to be the first (1st) partial and first (1st) full calendar month of the Lease Term. (Section4.A) Option Terms: One (1) term of sixty (60) months Option Term Notice Period: No earlier than fifteen (15) months nor later than twelve (12) months prior to the date the Lease Term would otherwise expire (Section19) 2 16. Base Monthly Rent: Time Period* Base Monthly Rent 12/1/17 to 12/31/17 $-0- 1/1/18 to 12/31/18 $105,000.00 1/1/19 to 12/31/19 $123,600.00 1/1/20 to 12/31/20 $143,221.50 1/1/21 to 12/31/21 $164,077.88 1/1/22 to 12/31/22 $169,000.21 1/1/23 to 12/31/23 $174,070.22 1/1/24 to 12/31/24 $179,293.33 1/1/25 to 12/31/25 $184,671.10 1/1/26 to 12/31/26 $190,211.23 1/1/27 to 12/31/27 $195,917.57 1/1/28 to 1/31/28 $201,795.09 *If the Commencement Date is not December1, 2017, then all time periods in the above Base Monthly Chart shall be adjusted based on the actual Commencement Date. (Section4.A) Option Term Rent: the greater of (i) the Base Monthly Rent applicable to the period immediately prior to the commencement of the Option Term (without regard to temporary abatements or reductions), or (ii) the Fair Market Rental (Section19) Holdover After Lease Expiration: Without Landlord’s Consent - tenancy at sufferance, at one hundred fifty percent (150%) of the Base Monthly Rent due in the month preceding expiration or earlier termination (without regard to temporary abatements or reductions). With Landlord’s Consent - month to month tenancy, at one hundred fifty percent (150%) of the Base Monthly Rent for the month preceding expiration or sooner termination of this Lease (without regard to temporary abatements or reductions). (Section7.D) 3 17. Reimbursable Operating Costs Includes, without limitation (except as otherwise expressly set forth in Section 9D) (i)Common area utilities and Building utilities to the extent not separately metered to the Building; (ii)common area maintenance and service agreements for the Building and/or Project and the equipment therein; (iii)insurance premiums and costs; (iv)repairs, replacements (provided the cost of any replacement of capital items will be amortized) and general maintenance; (v) all real estate taxes and assessment installments and other impositions and charges; (vi)costs of complying with Sustainability Requirements; (vii)deductibles under insurance policies up to $250,000 per occurrence; (viii)capital expenditures (expensed or amortized as provided in Section9.D); and (ix)the wages and benefits of all employees devoting time on operating or managing the Project (prorated as provided in Section9.D). (Section9.D) Payable with Monthly Base Rent and commencing on the Commencement Date even though Tenant has one (1) month of free Monthly Base Rent (Section9.D) 18. Property Management Fee: Monthly fee for management services - three percent (3%) of the Base Monthly Rent (Section20.N) 19. Late Charge: Five (5%) percent of the overdue amount not received within five (5) days after the due date; provided, however, that with respect to the first late payment of Rent in any twelve (12)month period, Landlord shall provide written notice to Tenant of such late payment and the late charge shall not be payable unless Tenant shall fail to cure such late payment within five (5)days after receipt of Landlord’s written notice. (Section4.B) 20. Letter of Credit: One Million Eight Hundred Sixteen Thousand One Hundred Fifty-Five and 00/100 Dollars ($1,816,155.00), subject to reduction as provided in Section5 (Section5) 21. Parking: Non-exclusive right to use not more than three hundred twenty-five (325) surface parking spaces approximately 3.25 parking spaces per one thousand (1,000) feet of rentable square feet in the Premises; provided that, Tenant shall have the right to reserve fifteen (15) of such parking spaces for Tenant’s exclusive use in a location mutually agreed to by Landlord and Tenant (Section2) 4 22. Work Allowance: Two Million Two Thousand Sixty and 00/100 Dollars ($2,002,060.00) based upon Twenty Dollars ($20.00) per rentable square foot (Section6.F) 23. Broker(s): Landlord’s Broker: CBRE Tenant’s Broker: T3 Advisors (Section20.C) This Basic Lease Information Sheet and the parenthetical references to sections of this Lease are for convenience of reference only, and designate some of the Lease sections where applicable provisions are set forth. In the event of any conflict between any information in this Basic Lease Information Sheet and the provisions of the Lease, the provisions of the Lease shall control. 5 Lease between
